Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 1 of 15 Page ID #:110




   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12    DEVON MILES and JAMES                            ) Case No. 2:20-cv-10460-GW-PVCx
        DRISCOLL,                                        )
  13                                                     )
                       Plaintiffs,                       ) PROTECTIVE ORDER
  14                                                     )
                vs.                                      )
  15                                                     )
        COUNTY OF LOS ANGELES; and                       )
  16    DOES 1 through 10, inclusive,                    )
                                                         )
  17                   Defendants.                       )
                                                         )
  18                                                     )
  19
  20          TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
  21   ATTORNEYS OF RECORD:
  22          Plaintiffs Devon Miles and James Driscoll (“Plaintiffs”) and Defendants
  23   County of Los Angeles (“Defendants”), by and through their counsel, hereby
  24   agree to and stipulate as follows:
  25   1.     INTRODUCTION
  26          1.1      PURPOSES AND LIMITATIONS
  27          Discovery in this action is likely to involve production of confidential,
  28   proprietary, or private information for which special protection from public

                                                        1
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 2 of 15 Page ID #:111




   1   disclosure and from use for any purpose other than prosecuting this litigation may
   2   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
   3   to enter the following Stipulated Protective Order. The parties acknowledge that
   4   this Order does not confer blanket protections on all disclosures or responses to
   5
       discovery and that the protection it affords from public disclosure and use extends
   6
       only to the limited information or items that are entitled to confidential treatment
   7
       under the applicable legal principles. The parties further acknowledge, as set
   8
       forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
   9
       them to file confidential information under seal; Civil Local Rule 79-5 sets forth
  10
       the procedures that must be followed and the standards that will be applied when
  11
       a party seeks permission from the court to file material under seal.
  12
              1.2     GOOD CAUSE STATEMENT
  13
  14
              This action is likely to involve criminal investigation materials, police

  15   reports, confidential informant information, medical and mental health records,

  16   financial materials, peace officer personnel materials, and other private and
  17   confidential materials for which special protection from public disclosure and
  18   from use for any purpose other than prosecution of this action is warranted. Such
  19   confidential materials and information consist of, among other things,
  20   confidential witness information, investigation techniques, private medical
  21   records, information implicating privacy rights of third parties, financial records,
  22   personal information, and information otherwise generally unavailable to the
  23   public, or which may be privileged or otherwise protected from disclosure under
  24   state or federal statutes, court rules, case decisions, or common law.
  25
              Accordingly, to expedite the flow of information, to facilitate the prompt
  26
       resolution of disputes over confidentiality of discovery materials, to adequately
  27
       protect information the parties are entitled to keep confidential, to ensure that the
  28
       parties are permitted reasonable necessary uses of such material in preparation for

                                                        2
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 3 of 15 Page ID #:112




   1   and in the conduct of trial, to address their handling at the end of the litigation,
   2   and serve the ends of justice, a protective order for such information is justified in
   3   this matter. It is the intent of the parties that information will not be designated as
   4   confidential for tactical reasons and that nothing be so designated without a good
   5
       faith belief that it has been maintained in a confidential, non-public manner, and
   6
       there is good cause why it should not be part of the public record of this case.
   7
       2.     DEFINITIONS
   8
              2.1     Action: The instant action: Devon Miles and James Driscoll v.
   9
       County of Los Angeles, Case No. 2:20-cv-10460-GW-PVC.
  10
              2.2     Challenging Party: a Party or Non-Party that challenges the
  11
       designation of information or items under this Order.
  12
              2.3     “CONFIDENTIAL” Information or Items: information (regardless
  13
       of how it is generated, stored or maintained) or tangible things that qualify for
  14
       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  15
       the Good Cause Statement.
  16
              2.4     “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
  17
       Information or Items: extremely sensitive “CONFIDENTIAL” Information or
  18
       Items, the disclosure of which to another Party or Non-Party would create a
  19
       substantial risk of serious harm that could not be avoided by less restrictive means.
  20
              2.5     Counsel: Outside Counsel of Record and House Counsel (as well as
  21
       their support staff).
  22
              2.6     Designating Party: a Party or Non-Party that designates information
  23
       or items that it produces in disclosures or in responses to discovery as
  24
       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  25
       ONLY.”
  26
              2.7     Disclosure or Discovery Material: all items or information,
  27
       regardless of the medium or manner in which it is generated, stored, or
  28
       maintained (including, among other things, testimony, transcripts, and tangible

                                                        3
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 4 of 15 Page ID #:113




   1   things), that are produced or generated in disclosures or responses to discovery in
   2   this matter.
   3          2.8     Expert: a person with specialized knowledge or experience in a
   4   matter pertinent to the litigation who has been retained by a Party or its counsel to
   5   serve as an expert witness or as a consultant in this Action.
   6          2.9     House Counsel: attorneys who are employees of a party to this
   7   Action. House Counsel does not include Outside Counsel of Record or any other
   8   outside counsel.
   9          2.10 Non-Party: any natural person, partnership, corporation, association,
  10   or other legal entity not named as a Party to this action.
  11          2.11 Outside Counsel of Record: attorneys who are not employees of a
  12   party to this Action but are retained to represent or advise a party to this Action
  13   and have appeared in this Action on behalf of that party or are affiliated with a
  14   law firm which has appeared on behalf of that party, and includes support staff.
  15          2.12 Party: any party to this Action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and
  17   their support staffs).
  18          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  19   Discovery Material in this Action.
  20          2.14 Professional Vendors: persons or entities that provide litigation
  21   support services (e.g., photocopying, videotaping, translating, preparing exhibits
  22   or demonstrations, and organizing, storing, or retrieving data in any form or
  23   medium) and their employees and subcontractors.
  24          2.15 Protected Material: any Disclosure or Discovery Material that is
  25   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
  26   ATTORNEYS’ EYES ONLY.”
  27          2.16 Receiving Party: a Party that receives Disclosure or Discovery
  28   Material from a Producing Party.

                                                        4
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 5 of 15 Page ID #:114




   1   3.     SCOPE
   2          The protections conferred by this Order cover not only Protected Material
   3   (as defined above), but also (1) any information copied or extracted from
   4   Protected Material; (2) all copies, excerpts, summaries, or compilations of
   5   Protected Material; and (3) any deposition testimony, conversations, or
   6   presentations by Parties or their Counsel that might reveal Protected Material,
   7   other than during a court hearing or at trial.
   8          Any use of Protected Material during a court hearing or at trial shall be
   9   governed by the orders of the presiding judge. This Order does not govern the
  10   use of Protected Material during a court hearing or at trial.
  11   4.     DURATION
  12          Even after final disposition of this litigation, the confidentiality obligations
  13   imposed by this Order shall remain in effect until a Designating Party agrees
  14   otherwise in writing or a court order otherwise directs. Final disposition shall be
  15   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  16   with or without prejudice; and (2) final judgment herein after the completion and
  17   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  18   including the time limits for filing any motions or applications for extension of
  19   time pursuant to applicable law.
  20   5.     DESIGNATING PROTECTED MATERIAL
  21          5.1     Exercise of Restraint and Care in Designating Material for
  22   Protection. Each Party or Non-Party that designates information or items for
  23   protection under this Order must take care to limit any such designation to
  24   specific material that qualifies under the appropriate standards. The Designating
  25   Party must designate for protection only those parts of material, documents,
  26   items, or oral or written communications that qualify so that other portions of the
  27   material, documents, items, or communications for which protection is not
  28   warranted are not swept unjustifiably within the ambit of this Order.

                                                        5
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 6 of 15 Page ID #:115




   1          Mass, indiscriminate, or routinized designations are prohibited.
   2   Designations that are shown to be clearly unjustified or that have been made for
   3   an improper purpose (e.g., to unnecessarily encumber the case development
   4   process or to impose unnecessary expenses and burdens on other parties) may
   5   expose the Designating Party to sanctions.
   6          If it comes to a Designating Party’s attention that information or items that
   7   it designated for protection do not qualify for protection, that Designating Party
   8   must promptly notify all other Parties that it is withdrawing the inapplicable
   9   designation.
  10          5.2     Manner and Timing of Designations. Except as otherwise provided
  11   in this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  12   stipulated or ordered, Disclosure or Discovery Material that qualifies for
  13   protection under this Order must be clearly so designated before the material is
  14   disclosed or produced.
  15          Designation in conformity with this Order requires:
  16                  (a) for information in documentary form (e.g., paper or electronic
  17   documents, but excluding transcripts of depositions), that the Producing Party
  18   affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  19   “CONFIDENTIAL legend”), to each page that contains protected material. If
  20   only a portion or portions of the material on a page qualifies for protection, the
  21   Producing Party also must clearly identify the protected portion(s) (e.g., by
  22   making appropriate markings in the margins).
  23          A Party or Non-Party that makes original documents available for
  24   inspection need not designate them for protection until after the inspecting Party
  25   has indicated which documents it would like copied and produced. During the
  26   inspection and before the designation, all of the material made available for
  27   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  28   identified the documents it wants copied and produced, the Producing Party must

                                                        6
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 7 of 15 Page ID #:116




   1   determine which documents, or portions thereof, qualify for protection under this
   2   Order. Then, before producing the specified documents, the Producing Party must
   3   affix the “CONFIDENTIAL legend” to each page that contains Protected
   4   Material. If only a portion or portions of the material on a page qualifies for
   5   protection, the Producing Party also must clearly identify the protected portion(s)
   6   (e.g., by making appropriate markings in the margins).
   7                  (b) for testimony given in depositions that the Designating Party
   8   identifies on the record, before the close of the deposition as protected testimony.
   9                  (c) for information produced in some form other than documentary
  10   and for any other tangible items, that the Producing Party affix in a prominent
  11   place on the exterior of the container or containers in which the information is
  12   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  13   information warrants protection, the Producing Party, to the extent practicable,
  14   shall identify the protected portion(s).
  15          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  16   failure to designate qualified information or items does not, standing alone, waive
  17   the Designating Party’s right to secure protection under this Order for such
  18   material. Upon timely correction of a designation, the Receiving Party must make
  19   reasonable efforts to assure that the material is treated in accordance with the
  20   provisions of this Order.
  21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  22          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
  23   designation of confidentiality at any time that is consistent with the Court’s
  24   Scheduling Order.
  25          6.2     Meet and Confer. The Challenging Party shall initiate the dispute
  26   resolution process under Local Rule 37-1 et seq.
  27          6.3     The burden of persuasion in any such challenge proceeding shall be
  28   on the Designating Party. Frivolous challenges, and those made for an improper

                                                        7
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 8 of 15 Page ID #:117




   1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   2   parties) may expose the Challenging Party to sanctions. Unless the Designating
   3   Party has waived or withdrawn the confidentiality designation, all parties shall
   4   continue to afford the material in question the level of protection to which it is
   5   entitled under the Producing Party’s designation until the Court rules on the
   6   challenge.
   7   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
   8          7.1     Basic Principles. A Receiving Party may use Protected Material that
   9   is disclosed or produced by another Party or by a Non-Party in connection with
  10   this Action only for prosecuting, defending, or attempting to settle this Action.
  11   Such Protected Material may be disclosed only to the categories of persons and
  12   under the conditions described in this Order. When the Action has been
  13   terminated, a Receiving Party must comply with the provisions of Section 13
  14   below.
  15          Protected Material must be stored and maintained by a Receiving Party at a
  16   location and in a secure manner that ensures that access is limited to the persons
  17   authorized under this Order.
  18          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  19   otherwise ordered by the court or permitted in writing by the Designating Party, a
  20   Receiving Party may disclose any information or item designated
  21   “CONFIDENTIAL” only to:
  22                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
  23   as well as employees of said Outside Counsel of Record to whom it is reasonably
  24   necessary to disclose the information for this Action;
  25                  (b) the officers, directors, and employees (including House Counsel)
  26   of the Receiving Party to whom disclosure is reasonably necessary for this
  27   Action;
  28                  (c) Experts (as defined in this Order) of the Receiving Party to

                                                        8
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 9 of 15 Page ID #:118




   1   whom disclosure is reasonably necessary for this Action and who have signed the
   2   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   3                  (d) the court and its personnel;
   4                  (e) court reporters and their staff;
   5
                      (f) professional jury or trial consultants, mock jurors, and
   6
       Professional Vendors to whom disclosure is reasonably necessary for this Action
   7
       and who have signed the “Acknowledgment and Agreement to Be Bound”
   8
       (Exhibit A);
   9
                      (g) the author or recipient of a document containing the information
  10
       or a custodian or other person who otherwise possessed or knew the information;
  11
                      (h) during their depositions, witnesses, and attorneys for witnesses,
  12
       in the Action to whom disclosure is reasonably necessary provided: (1) the
  13
       deposing party requests that the witness sign the “Acknowledgment and
  14
       Agreement to Be Bound” form attached as Exhibit A hereto; and (2) they will not
  15
       be permitted to keep any confidential information unless they sign the
  16
       “Acknowledgment and Agreement to Be Bound” attached as Exhibit A, unless
  17
       otherwise agreed by the Designating Party or ordered by the court. Pages of
  18
       transcribed deposition testimony or exhibits to depositions that reveal Protected
  19
       Material may be separately bound by the court reporter and may not be disclosed
  20
       to anyone except as permitted under this Protective Order; and
  21
                      (i) any mediator or settlement officer, and their supporting
  22
       personnel, mutually agreed upon by any of the parties engaged in settlement
  23
       discussions.
  24
              7.3     Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  25
       ONLY” Information or Items. Unless otherwise ordered by the court or permitted
  26
       in writing by the Designating Party, a Receiving Party may disclose any
  27
       information or item designated “CONFIDENTIAL” only to:
  28


                                                        9
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 10 of 15 Page ID #:119




   1          (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
   2   well as employees of said Outside Counsel of Record to whom it is reasonably
   3   necessary to disclose the information for this Action;
   4          (b)      Experts (as defined in this Order) of the Receiving Party to whom
   5   disclosure is reasonably necessary for this Action and who have signed the
   6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   7          (c)     the court and its personnel;
   8          (d)     private court reporters and their staff to whom disclosure is
   9   reasonably necessary for this Action and who have signed the “Acknowledgment
  10   and Agreement to Be Bound” (Exhibit A);
  11          (e)     professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who
  13   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14          (f)     the author or recipient of a document containing the information or a
  15   custodian or other person who otherwise possessed or knew the information; and
  16          (g)     any mediator or settlement officer, and their supporting personnel,
  17   mutually agreed upon by any of the parties engaged in settlement discussions.
  18   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  19          IN OTHER LITIGATION
  20          If a Party is served with a subpoena or a court order issued in other
  21   litigation that compels disclosure of any information or items designated in this
  22   Action as “CONFIDENTIAL,” that Party must:
  23                  (a) promptly notify in writing the Designating Party. Such
  24   notification shall include a copy of the subpoena or court order unless prohibited
  25   by law;
  26                  (b) promptly notify in writing the party who caused the subpoena or
  27   order to issue in the other litigation that some or all of the material covered by the
  28   subpoena or order is subject to this Protective Order. Such notification shall

                                                       10
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 11 of 15 Page ID #:120




   1   include a copy of this Protective Order; and
   2                  (c) cooperate with respect to all reasonable procedures sought to be
   3   pursued by the Designating Party whose Protected Material may be affected.
   4          If the Designating Party timely seeks a protective order, the Party served
   5   with the subpoena or court order shall not produce any information designated in
   6   this action as “CONFIDENTIAL” before a determination by the court from which
   7   the subpoena or order issued, unless the Party has obtained the Designating
   8   Party’s permission, or unless otherwise required by the law or court order. The
   9   Designating Party shall bear the burden and expense of seeking protection in that
  10   court of its confidential material and nothing in these provisions should be
  11   construed as authorizing or encouraging a Receiving Party in this Action to
  12   disobey a lawful directive from another court.
  13   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  14          PRODUCED IN THIS LITIGATION
  15                  (a)     The terms of this Order are applicable to information produced
  16   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  17   information produced by Non-Parties in connection with this litigation is
  18   protected by the remedies and relief provided by this Order. Nothing in these
  19   provisions should be construed as prohibiting a Non-Party from seeking
  20   additional protections.
  21                  (b)     In the event that a Party is required, by a valid discovery
  22   request, to produce a Non-Party’s confidential information in its possession, and
  23   the Party is subject to an agreement with the Non-Party not to produce the Non-
  24   Party’s confidential information, then the Party shall:
  25
                              (1) promptly notify in writing the Requesting Party and the
  26
       Non-Party that some or all of the information requested is subject to a
  27
       confidentiality agreement with a Non-Party;
  28
                              (2) promptly provide the Non-Party with a copy of the

                                                       11
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 12 of 15 Page ID #:121




   1   Protective Order in this Action, the relevant discovery request(s), and a
   2   reasonably specific description of the information requested; and
   3                          (3) make the information requested available for inspection
   4   by the Non-Party, if requested.
   5                  (c)     If a Non-Party represented by counsel fails to commence the
   6   process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of
   7   receiving the notice and accompanying information or fails contemporaneously to
   8   notify the Receiving Party that it has done so, the Receiving Party may produce
   9   the Non-Party’s confidential information responsive to the discovery request. If
  10   an unrepresented Non-Party fails to seek a protective order from this court within
  11   14 days of receiving the notice and accompanying information, the Receiving
  12   Party may produce the Non-Party’s confidential information responsive to the
  13   discovery request. If the Non-Party timely seeks a protective order, the Receiving
  14   Party shall not produce any information in its possession or control that is subject
  15   to the confidentiality agreement with the Non-Party before a determination by the
  16   court unless otherwise required by the law or court order. Absent a court order to
  17   the contrary, the Non-Party shall bear the burden and expense of seeking
  18   protection in this court of its Protected Material.
  19   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  20          If a Receiving Party learns that, by inadvertence or otherwise, it has
  21   disclosed Protected Material to any person or in any circumstance not authorized
  22   under this Protective Order, the Receiving Party must immediately (a) notify in
  23   writing the Designating Party of the unauthorized disclosures, (b) use its best
  24   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  25   person or persons to whom unauthorized disclosures were made of all the terms
  26   of this Order, and (d) request such person or persons to execute the
  27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
  28   Exhibit A.

                                                       12
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 13 of 15 Page ID #:122




   1   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2          PROTECTED MATERIAL.
   3          When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other
   5   protection, the obligations of the Receiving Parties are those set forth in Federal
   6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   7   whatever procedure may be established in an e-discovery order that provides for
   8   production without prior privilege review. Pursuant to Federal Rule of Evidence
   9   502(d) and (e), insofar as the parties reach an agreement on the effect of
  10   disclosure of a communication or information covered by the attorney-client
  11   privilege or work product protection, the parties may incorporate their agreement
  12   into this Protective Order.
  13   12.    MISCELLANEOUS
  14          12.1 Right to Further Relief. Nothing in this Order abridges the right of
  15   any person to seek its modification by the Court in the future.
  16          12.2 Right to Assert Other Objections. No Party waives any right it
  17   otherwise would have to object to disclosing or producing any information or
  18   item on any ground not addressed in this Protective Order. Similarly, no Party
  19   waives any right to object on any ground to use in evidence of any of the material
  20   covered by this Protective Order.
  21          12.3 Filing Protected Material. A Party that seeks to file under seal any
  22   Protected Material must comply with Civil Local Rule 79-5 and with any
  23   pertinent orders of the assigned District Judge and Magistrate Judge. If a Party's
  24   request to file Protected Material under seal is denied by the court, then the
  25   Receiving Party may file the information in the public record unless otherwise
  26   instructed by the court.
  27   13.    FINAL DISPOSITION
  28          After the final disposition of this Action, as defined in Section 4, within 60

                                                       13
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 14 of 15 Page ID #:123




   1   days of a written request by the Designating Party, each Receiving Party must
   2   return all Protected Material to the Producing Party or destroy such material. As
   3   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   4   compilations, summaries, and any other format reproducing or capturing any of
   5   the Protected Material. Whether the Protected Material is returned or destroyed,
   6   the Receiving Party must submit a written certification to the Producing Party
   7   (and, if not the same person or entity, to the Designating Party) by the 60 day
   8   deadline that (1) identifies (by category, where appropriate) all the Protected
   9   Material that was returned or destroyed and (2) affirms that the Receiving Party
  10   has not retained any copies, abstracts, compilations, summaries or any other
  11   format reproducing or capturing any of the Protected Material. Notwithstanding
  12   this provision, Counsel are entitled to retain an archival copy of all pleadings,
  13   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  14   correspondence, deposition and trial exhibits, expert reports, attorney work
  15   product, and consultant and expert work product, even if such materials contain
  16   Protected Material. Any such archival copies that contain or constitute Protected
  17   Material remain subject to this Protective Order as set forth in Section 4.
  18   14.    Any violation of this Order may be punished by any and all appropriate
  19   measures including, without limitation, contempt proceedings and/or monetary
  20   sanctions.
  21
  22   GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’ STIPULATION,
  23   IT IS SO ORDERED.
  24
  25
  26   DATED: April 16, 2021                           __________________________________
                                                       HON. PEDRO V. CASTILLO
  27                                                   United States Magistrate Judge
  28


                                                       14
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
Case 2:20-cv-10460-GW-PVC Document 21 Filed 04/16/21 Page 15 of 15 Page ID #:124




   1                                          EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

   3
   4          I, _____________________________ [print or type full name], of

   5
       _________________ [print or type full address], declare under penalty of perjury

   6
       that I have read in its entirety and understand the Stipulated Protective Order that

   7
       was issued by the United States District Court for the Central District of

   8
       California on March _______, 2021 in the case of Miles Devon, et al. v. County of

   9
       Los Angeles, et al., Case No. 2:20cv-10460-GW-PVC. I agree to comply with and

  10
       to be bound by all the terms of this Stipulated Protective Order and I understand

  11
       and acknowledge that failure to so comply could expose me to sanctions and

  12
       punishment in the nature of contempt. I solemnly promise that I will not disclose

  13
       in any manner any information or item that is subject to this Stipulated Protective

  14
       Order to any person or entity except in strict compliance with the provisions of

  15
       this Order.

  16
              I further agree to submit to the jurisdiction of the United States District

  17
       Court for the Central District of California for the purpose of enforcing the terms

  18
       of this Stipulated Protective Order, even if such enforcement proceedings occur

  19
       after termination of this action. I hereby appoint __________________________

  20
       [print or type full name] of _______________________________________

  21
       [print or type full address and telephone number] as my California agent for

  22
       service of process in connection with this action or any proceedings related to

  23
       enforcement of this Stipulated Protective Order.

  24
       Date: ______________________________________
       City and State where sworn and signed: _________________________________
  25
  26
       Printed name: _______________________________
  27
       Signature: __________________________________
  28


                                                       15
       MILES, DEVON v. COUNTY OF LOS ANGELES PROTECTIVE ORDER
